Citation Nr: 1543641	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  13-04 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for compensation for dental disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1987. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for flat feet with an initial 10-percent rating, and denied the diabetes and hypertension claims.

The Veteran submitted a notice of disagreement with all of the determinations in the September 2009 rating decision.  A January 2013 rating decision increased the initial rating for flat feet to 50 percent, effective in January 2012.  The rating decision informed the Veteran that 50 percent was the maximum rating for flat feet, and it was deemed a full grant of benefits on that issue.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276 (2015).  The RO did not issue a statement of the case.  Although higher ratings are potentially available on an extraschedular basis or on the basis of a total rating for compensation based on individual unemployability (TDIU); the Veteran has not reported, nor is there other evidence of, unemployability or an exceptional disability picture with marked interference with employment.  Accordingly, the questions of entitlement to a higher initial rating on those alternate bases were not raised and there is no duty to further consider the flat foot issue.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (holding the Board was not required to consider TDIU in an increased rating where there was no evidence of unemployability).

A claim of service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder.  Therefore, in light of the above and amendments to 38 C.F.R. § 3.381(a)-(b) (2015), the claim for service connection for a dental disorder for obtaining VA outpatient dental treatment is referred to the RO for referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.  The issue not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The Veteran appeared at a Board hearing via video conference in May 2015 before the undersigned.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for type II diabetes mellitus and hypertension are REMANDED to the agency of original jurisdiction (AOJ) and discussed in the REMAND section of this decision.  



FINDING OF FACT

The Veteran does not have a dental condition or disability, to include periodontal disease and extracted teeth, which resulted from combat wounds or other service trauma.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a dental disorder for purposes of compensation have not been met.  38 U.S.C.A. §§ 1131, 1721 (West 2014); 38 C.F.R. §§ 3.303, 4.150 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, in letters of December 3008 and November 2012, the RO provided the Veteran time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 38 C.F.R. § 3.159(b)(1).  The Veteran has not claimed any error or prejudice due to the VCAA notice provided.  Hence, VA complied with the VCAA notice requirements.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  

The Veteran's service and VA outpatient treatment records are in the claims file.  The Veteran was not afforded a VA examination or opinion with regard to the dental claim.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

In the instant case the Veteran has not reported, and the service treatment records do not show, any dental injury or disability for which compensation could be paid.  The post service evidence also does not indicate the presence of such a disability.  The Veteran's testimony centered on his eligibility for VA dental treatment.  There is no indication of a dental disability that might be related to service.  An examination is; therefore, not necessary.

Neither the Veteran nor his representative asserts that there are additional records to be obtained.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, asked questions of the Veteran that ensured his testimony addressed the relevant evidence needed to prove his claim; made certain the Veteran understood the nature of dental claims; and, suggested specific evidence he might seek that would support and prove his claim.  There was a discussion of the evidence needed to substantiate missing elements of the claims.  Further, the undersigned held the record of the hearing open for 60 days so the Veteran could obtain additional evidence.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the applicable regulatory requirements, as interpreted by the Court in Bryant, were complied with.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, VA may address the merits of the appeal without prejudice to the Veteran.


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §1131; 38 C.F.R. § 3.303.
  
Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The schedule of ratings in chapter 4 of title 38, Code of Federal Regulations, distinguishes between "replaceable missing teeth" or periodontal disease and teeth lost as a result of "loss of substance of body of maxilla or mandible." Compare 38 C.F.R. § 4.149 (2015) with 38 C.F.R. § 4.150, Diagnostic Code (DC) 9913 (2015). The former "may be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment", 38 C.F.R. § 4.149, but the loss of teeth as described in the latter provision is rated, in accordance with the diagnostic code, when their loss is service connected, and may be rated anywhere from 0 percent to 100 percent disabling under 38 C.F.R. § 4.150, DC 9913 (2015).  Simington v. West, 11 Vet. App. 41, 44 (1998).

DC 9913 provides for compensation only for "bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913; see also Simmington v. West, 11 Vet. App. 41 (1998).

Analysis

In this case, there is no evidence that the Veteran's current dental problems are the result of loss of substance of body of maxilla or mandible.  Further, the Veteran does not contend, and the record does not otherwise show, that he incurred bone loss through any other type of in-service trauma or disease, such as osteomyelitis.  In fact, when asked whether he had sustained any in-service dental trauma, the Veteran responded that he had some dental work done while stationed in Germany.  See Transcript, p. 13.  For compensation purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service. VAOGCPREC 5-97, 62 Fed. Reg. 15566 (1997); see also Nielson v. Shinseki, 607 F.3d 802, 804 (Fed. Cir. 2010).  As such, the Board finds that the Veteran does not meet the criteria for compensable (Class I) dental disorder.  See 38 C.F.R. §§ 4.150, 17.161(a).

Contrary to the legal standard for secondary service connection for non-dental disability, which can be service connected if aggravated by a service-connected disability, service connection may be allowed for a dental disease if it aggravates a service-connected disability.  38 C.F.R. § 17.161(g).  As the Board has denied the diabetes mellitus and hypertension claims, consideration on that basis is not indicated. 


ORDER

Entitlement to service connection for compensation for dental disease is denied.


REMAND

The Board must also ensure that VA has fulfilled his duty to assist in developing the record-and that requires consideration of all theories of service connection.   Robinson v. Peake, 22 Vet. App. 381, 382 (2008), (citing Schroeder v. West, 212 F.3d 1265, 1271 (Fed.Cir.2000) ("[T]he agency's duty to assist ... attaches to the investigation of all possible in-service causes of that current disability....")).

The Veteran has contended at times that he developed diabetes and hypertension and diabetes secondary to service connected pes planus and at other times that he had symptoms in service that were manifestations of hypertension and diabetes.  He indicated at one point that he wanted to withdraw the claims for service connection on a secondary theory of entitlement, but as noted, VA must consider all theories raised by the record.

Following a December 2012, VA examination the examiner essentially opined that pes planus did not cause diabetes or hypertension.  The examiner did not complete the portions of the disability benefits questionnaire (DBQ) pertaining to whether pes planus aggravated the diabetes mellitus or whether the disabilities were directly incurred in service.  Once VA undertakes to provide an examination it has a duty to insure that the examination report is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  

Accordingly, the appeal is REMANDED for the following:

1.  Ask the examiner who provided the December 2012 examination to review the claims folder and complete parts 6 and 7 (or their current equivalent) of the DBQ pertaining to aggravation of a nonservice connected disability by a service connected disability and direct service incurrence.

The examiner should consider the Veteran's reports of having had headaches, thirst, fatigue and blurred vision in service.  

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC).  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


